First of all, I should like to congratulate Mr. Jaime de Pinies on behalf of my delegation for his election to the presidency of the fortieth session of the General Assembly. We wish him every success in carrying out his important duties.
I wish to extend to the people and Government of Mexico the deep sympathy of the Government and people of Albania and to express our feelings of solidarity and sympathy for the losses caused by the earthquakes which have struck that country.
This year, the General Assembly is meeting at a significant time for the United Nations - that of the fortieth anniversary of the Organization's founding. Even in the heat of battle during the Second World War, when the forces of the anti-fascist coalition of peoples were fighting to overcome the Nazi fascist hordes, the foundations of the United Nations were being laid.
The peoples of the world who paid with their blood for the war prepared by the imperialist Powers aspired to build a better and more just world on the ruins left by the war. They hoped that the United Nations would also play an important role in this endeavor.
From the very first lines of its constitutive act, the United Nations proclaimed as its fundamental purpose! the preservation of international peace and security, the liberation of mankind from the horrors of war and the development of friendly relations among nations on the basis of mutual respect.
But at this anniversary session of the United Nations, which also offers an opportunity to reflect on the Organization's role and functioning, the delegation of the Socialist People's Republic of Albania is compelled to point out that the period since the Organization's foundation, as well as the existing situation, have shown that the United Nations has not justified the people's expectations, in accordance with the obligations stipulated by the Charter.
This is because the imperialist Powers have tried to manipulate and use the United Nations as an instrument to justify their policy of war and aggression. Countless resolutions on very important problems pertaining to the safeguarding of peace and international security have been adopted by the General Assembly and the Security Council but have remained mere dead letters in the United Nations archives. The right of veto has been flagrantly abused and has therefore today become synonymous with arbitrary action and injustice. Indeed, during these four decades, the United Nations flag has been used to cover up acts of imperialist intervention and aggression, as in Korea, the Congo and the Middle East, to name only a few examples.
By both their policy and actions, the super-Powers have trampled underfoot the principles of liberty and justice sanctioned in the Charter. They have fabricated and put into effect various theories, such as those of interdependence and limited sovereignty, which in reality mean dependence and subjugation.
They have responded to legitimate demands for disarmament with a frenzied arms race accompanied by such fraudulent slogans as arms control and the preservation of the balance of power. It is common knowledge that the United Nations was created as a universal organization of sovereign and peace-loving countries and peoples, which the Albanian people - who were among the first active participants of the anti-fascist front - warmly welcomed, immediately applying for membership - a lawful right that was denied them for 10 years as a result of the discriminatory policy of the imperialist Powers and, in the first instance, of the United States.
Throughout these 30 years as a United Nations Member, Albania has not failed to make its modest contribution to the cause of freedom for the peoples, peace and international security. We have consistently upheld the view that within and without the United Nations, in international relations, all States - large or small - should be equal. Together with other democratic and peace-loving forces, socialist Albania has opposed the efforts of the super-Powers to manipulate the United Nations and to turn it into an instrument of imperialist policy. Albania has always taken a responsible stand towards this world Organization and has spoken up here with its own voice alone. By expressing its views openly and without reservations, whether or not those views were to the liking of one or the other super-Power, Albania has made a modest contribution to the efforts of the United Nations to fulfill the mission entrusted to it by the Charter.
As in the past, the Government of Albania will continue in the future to be an active Member of the United Nations. Consistent in its resolute stand of opposing the super-Powers' policy, Albania will collaborate with the democratic and freedom-loving countries in efforts to safeguard peace and international security and to develop just and fruitful relations among States on the basis of equality and mutual interest.
Both our principled and independent foreign policy and the just and resolute stands taken by the Socialist People's Republic of Albania in the United Nations are all indissolubly linked with the name and work of the architect of socialist Albania, the outstanding and immortal leader of the Albanian people. Comrade Enver Hoxha. Under his leadership, the Albanian people fought valiantly against the fascist beast and liberated the country in 1944. They embarked on the road of socialism, and in four decades turned Albania from a semi-feudal country, the most backward in Europe, into a developed industrial country with an advanced agriculture and a flourishing education and culture.
Leading our party and people for nearly half a century, he rendered Albania services that make him the greatest and most outstanding figure in the history of the Albanian nation. Enver Hoxha was an indomitable fighter against all forces of regression and an ardent supporter of the struggle of peoples for national liberation, social progress and socialism. Hence for us he will forever remain a hero, a teacher and a symbol of the struggle for the conquest and defense of freedom and independence and the construction of a new life. That is why our party and people are determined always to follow Enver Hoxha's road, because it is the road of progress, freedom and genuine independence for our homeland.
I avail myself of this opportunity to express to the General Assembly of the United Nations, on behalf of the Albanian Government and people, our sincere gratitude for the homage it paid to the memory of Enver Hoxha, the leader of the Albanian people, at its plenary meeting on 12 April of this year.
For years on end, much has been said inside and outside the United Nations about problems which are of concern to mankind: the rights of peoples to self-determination, the problems of safeguarding peace and opposing war, disarmament, and establishment of equitable international economic relations. The concern of peoples about these matters is as great as it is well founded.
It is true that in these 40 years the world has not been engulfed in a global conflagration, but this is no great cause for satisfaction, for the absence of world war cannot be identified with the existence of genuine peace. We cannot forget the fact that during this post-war period the world has seen more than 100 local conflicts and wars, which, in terms of the total number of weapons used and the human losses incurred, stand comparison with the Second World War.
It is true that the super—Powers have up to now avoided a direct conflict between them. This has come about not because they wish to spare the peoples but because they fear the catastrophic consequences that such a conflict might have, above all for themselves. Hence, they do not fail to seek and to find temporary solutions through a so-called dialog directed towards what has been termed "competitive coexistence" or "controlled rivalry." But this cannot be regarded as real security. We need only recall that during most of the post-war period many countries and peoples had to endure again the experience of war, devastation and destruction. Others are still living through the anguish of war or of famine and an uncertain future.
The hegemonist policies and militarist course of the super-Powers are leading mankind towards a new world war. The war budgets of the United States and the Soviet Union have today reached astronomical figures. Military bases and nuclear weapons have been placed in every corner of the earth. The skies have been filled with their spy aircraft and satellites and the seas and oceans with their fleets and warships, all of which threatens the peoples and peace.
Under the pretext that the balance of power has been upset and must be restored they attempt to justify the build-up of their war arsenals with the most sophisticated weapons and to make preparations for the so-called star wars. We do not wish to minimize the danger posed by the emplacement of weapons in orbiting space stations and the extension of the arms race into outer space, and we cannot but point out that by these means the super-Powers are trying to keep the world and its peoples in a state of constant tension and anxiety about the new weapons they are making. At one time it was the neutron bomb, then the latest nuclear missiles, and now they want to suspend a sword of Damocles above our planet in outer space, thus making mankind a kind of hostage. Thus, they hope that the threat of star wars will cause the peoples to forget that hundreds and thousands of missiles armed with nuclear warheads have been deployed throughout the world and are capable of destroying the earth in a far more barbarous fashion than are space weapons. They also want the threat of star wars to cloud the vision of the peoples so that they will not see Grenada or Afghanistan, not think about Lebanon or the fate of the Palestinian people, and forget Hiroshima and Viet Nam for ever.
Both in the East and in the West a great fuss is at present being made about the value and importance of the impending talks between the super—Powers. It is said that the future of peace and of mankind will depend on the agreements reached between them. The United States and the Soviet Union may well sit down and talk together, but the facts thus far have shown that the most they can agree on is making deals, particularly at the expense of the peoples. It is no accident that many of the agreements they reach are kept secret not only from the peoples but even from their allies.
The Albanian delegation believes that it is very dangerous to harbor any over-optimism or illusion that the problems weighing upon mankind will be solved by talks and agreements between the super-Powers. Quite apart from anything else, these mean that the role which can and must be played by the Members of the United Nations is being disregarded and that the United Nations is being ignored.
The fate of international peace and security cannot be left solely in the hands of those who want to dominate the world. In the present circumstances, the preservation and strengthening of peace demands the forceful denunciation of the policy of aggression and war, oppression and exploitation, and for the rejection of super-Power demagogy, which has spread a fog designed to cloud and distort the true picture and obscure future prospects.
A few months ago occurred the tenth anniversary of the signature of the Final Act of the Helsinki Conference on so-called security and co-operation in Europe. Yet, 10 years after Helsinki, Europe is more insecure than ever. This is to be seen also in new developments, in which the focal points of tension between the United States and the Soviet Union are shifting from the periphery to the zones where the borders of the military blocs meet. The euphoria of a decade ago has died away, to be replaced by mutual accusations of non-implementation and violation of commitments undertaken. Albania did well not to attend a conference which, as it was manipulated by the super-Powers, was doomed to failure. Time has shown that we were right.
Today the peoples of Europe see clearly that the super-Powers have further pursued their policy of putting the old continent under the shadow of their nuclear missiles and their atomic umbrellas, and that they are behaving in their respective spheres of influence like real overlords. Indeed, even matters of national defense are no longer within the sovereignty of the individual countries concerned.
It is obvious that while the military-political blocs of the super-Powers -the North Atlantic Treaty Organization and the Warsaw Treaty - exist, there can be no question of genuine security and co-operation in Europe, despite the marathon conferences and meetings held and the fine words spoken.
Nor is the situation in the Balkans tranquil; new negative factors are making it even more complicated. National resentments and chauvinistic passions are being stirred up and this creates tensions. It is our belief that the Balkan peoples will not allow the region to be turned once again into a powder keg. They are capable of grasping the situation and of deciding in full sovereignty on the relations between them without falling victim to the intrigues of the imperialists, which would be to the detriment of the interests of each and every people of the peninsula.
As for Albania, it will continue as before to pursue a policy of good-neighborliness. As a result of that policy, and through good will and common efforts, friendly relations have been established between our country and Greece, Turkey and Italy. Albania will continue to be a factor for peace and stability in the region. It will not permit any harm to its neighbors or to the interests of peace and security in the region to originate in its territory.
The imperialist Powers have turned the Middle East into a region of ceaseless explosions, which have often threatened world peace. For several decades now the two super-Powers, the United States and the Soviet Union, have been keeping the fires of war burning, sometimes fanning them, at other times letting them die down.
It is clear that they want to keep this sensitive region in a state of permanent tension as each strives to hold a dominant position.
The tragedy of the suffering Palestinian people has worsened. In Lebanon, Israel continues to sow death and destruction among the innocent people of that country. The intrigues and plots of imperialism, social-imperialism and Zionism in that region have led to a fratricidal war, with extremely grave consequences.
We have always believed and now we are convinced that the Arab peoples, with which we are linked by an ancient tradition of friendship, which are known throughout the world as the founders of illustrious civilizations, and which have withstood savage hordes and invasions during their thousand-year history, will be able to demonstrate the power of unity and stay the criminal hand of imperialism and Zionism.
The Government of the People's Socialist Republic of Albania, consistent in its position, will continue in the future too to give powerful support to the heroic Palestinian people in its struggle to regain its plundered homeland, as well as to all the brother Arab peoples in their struggle to drive the Israeli aggressors from their occupied lands.
The war between Iran and Iraq, which has already lasted five years, must be ended. That would not only be in the interest of the friendly peoples of those two neighbor countries, but would serve the struggle of the peoples of the Gulf and of the region as a whole against the imperialist Powers.
It is hard to find a single region in the world today which is not experiencing interference by one or both of the super-Powers. In Central America, the valiant people of Nicaragua is facing an undeclared war on the part of the United States. In Afghanistan, the Afghan patriots continue their armed resistance aimed at driving out the Soviet occupiers. In South-East Asia, the imperialist Powers will not leave the people of Kampuchea in peace to build a free and independent life. The lawful Government of the People's Republic of Kampuchea is unjustly denied the place in the United Nations to which it is entitled.
The Albanian Government supports the just demand of the Korean people for the achievement of its national aspiration for the independent reunification of the homeland without any outside interference.
Today the countries and peoples of Africa, which have long experience in the struggle against colonialism, are encountering the interference and trickery of neo-colonialism and the rivalry of the two super-Powers which are striving to dominate Africa. They will not allow the African peoples to heal in peace the grave wounds inherited from centuries of colonial exploitation, but incite conflicts and bloody wars among different African peoples and States who in fact do not have opposing interests but, on the contrary, have a common bond in the struggle against neo-colonialism and racism.
South Africa, the bridgehead of imperialism on this continent, where the savage fascist regime of apartheid rules, not only oppresses the Azanian people with fire and steel, but also behaves arrogantly and carries out continuous provocations and aggressions against the surrounding African States.
The recent events in South Africa, where the racist regime of Pretoria has perpetrated barbarous massacres, killing and wounding hundreds of people, and imprisoning thousands of others from the black population have aroused profound anger and indignation among honest people all over the world.
But we are confident that toe terror and the diabolical maneuverer on the part of the racist regime of South Africa will never be able to put down the just struggle of the Azanian people, nor that of the Namibian people for freedom and national independence. The peoples and countries of Africa have never reconciled themselves to this situation. The Albanian people and Government, who nurture profound feelings of sympathy and friendship for the African peoples, will continue to give unreserved support to their just struggle against imperialist exploitation and oppression, racism and apartheid.
The peoples of the world, especially those of Africa, Latin America and Asia, are more and more feeling the heavy burden of the crisis and the exploitation of monopolies and transnational corporations which have in our day replaced the armies of old time colonialists. The colossal loans, which represent a new strategy of the imperialist Powers for the subjugation of countries and peoples, have suffocated the economies of many States and brought them to the verge of total bankruptcy. The industrialized imperialist Powers are using their technological and scientific monopoly as a tool of pressure in order to have the peoples of the developing countries remain backward forever and to intensify their neo-colonial exploitation.
The 10 years that have elapsed since the first special session of the United Nations General Assembly on economic problems have witnessed countless meetings and conferences within the framework of the United Nations and outside it, at which the developing countries have asked for more equitable international economic relations. It is precisely during this period that the industrialized Powers have totally disregarded the demands of the developing countries and have stepped up their exploitation, making those countries more economically dependent. A typical manifestation of this grave situation lies in the foreign debts of those countries which, from about $152 billion 10 years ago, today amount to the unprecedented sum of $1,000 billion.
Experience is convincingly proving the need for peoples and countries to exercise their sovereign rights over their national wealth.
In the four decades of its free and independent development, socialist Albania has advanced with sure steps towards all-round progress and the improvement of the well-being of its people. We are confident that a better future lies aheacJ, for it is based on solid foundations.
The experience of socialist Albania has refuted the capitalist outlook that no State can go forward on its own. Our implementation of the principle of self-reliance in no way precludes international collaboration. On the contrary, we have been and are for the development of normal trade, without discrimination, based on mutual benefit. We are also in favor of useful cultural, scientific and other exchanges. In the future, too, we shall extend our collaboration with neighboring countries and other states on the basis of the recognized principles which govern relations among sovereign States.
Comrade Ramiz Alia, First Secretary of the Central Committee of the Albanian Labor Party and President of the Presidium of the People's Assembly, has said:
"Our policy towards our neighbors, as towards all the other States, is a consistent, principled policy. Those who dream about and expect changes in our course, who interpret the normal political and diplomatic activity of our independent and sovereign State as the 'opening up' of Albania, as a 'tendency' to rapprochement with one side or the other, do so in vain. Albania neither 'opens up' nor 'closes up'. It will proceed on the course which it has followed hitherto, a course which has secured its freedom and independence, the defense of socialism, and its good name in the world." We are confident that the course of socialist Albania and the Albanian people is in harmony with and conforms to the interests of peoples who fight for national liberation, social justice and democracy, for peace and genuine international security.
Although we are living in a troubled world, full of contradictions and confrontations, tensions and conflicts, we look into the future with confidence. It has always been our belief that, through the struggle of the peoples and the efforts of democratic and peace-loving countries, the hand of the imperialist warmongers can be stayed and progress promoted. In conclusion, allow roe to assure the Assembly that the Albanian delegation will spare no efforts to ensure that this fortieth session of the General Assembly of the United Nations, which has before it many important problems for discussion, will face them with realism and in the interests of the peoples.
